DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites: “the first rod holder having a main roller and a secondary roller positioned on a surface of a rotatable gear” – it is not clear if the gear is part of the bending instrument or a separate device. For purpose of examination, it is understood that the gear is part of the bending instrument

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 16, 21-23, 25, 29, 30, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schenck et al. (hereafter “Schenck”) (US Patent 3,680,347).
With regards to claim 15, Schenck discloses a method of bending an implant (rod 14 is considered to be an implant because implant is a general term that does not require anything specific) using a bending instrument (13) having a drive shaft, a gear (44), and first (15 and 16) and second rod holders (unlabeled block under blade 8, rollers 6 and 7, housing 5 and rollers 3 and 4 are all considered to be holders), the method comprising: 
positioning the implant (14) such that it is received in the first and second rod holders; and rotating the drive shaft to cause the gear (44) to rotate; 
wherein rotation of the gear (44) causes the first rod holder to move relative to the second rod holder to form a bend in the implant, as seen in at least Figure 3 and Column 5, lines 10-40.
With regards to claim 16, Schenck discloses wherein the first rod holder comprises a main roller (16) and a secondary roller (15) and wherein rotating the gear (44) causes the secondary roller (15) to orbit the main roller to bend the implant disposed therebetween, as seen in at least Figure 3.
With regards to claim 21, Schenck discloses method of bending an implant (14), 
the method comprising: 

actuating the instrument to rotate the gear (44) to cause the first rod holder to move relative to the second rod holder to form a bend in the implant, as seen in at least Figure 3.
With regards to claim 22, Schenck discloses further comprising coupling the instrument to a driver tool (piston and cylinder assembly 25) to actuate the instrument (13).
With regards to claim 23, Schenck discloses wherein positioning the implant (14) further comprises longitudinally translating via feed rollers (3/4, 6/7) the implant such that a first portion of the implant in which an inner bend radius is to be formed is disposed against a groove of the main roller (16), and a second portion of the implant in which an outer bend radius is to be formed is disposed against a groove of the secondary roller (15).
With regards to claim 25, Schenck discloses wherein the implant is a spinal rod [it is noted that the claim doesn’t require that the implant be a medical device nor does it require that it be implanted in a human or animal body; therefore under broadest reasonable interpretation rod 14 is can be considered to be used a spinal rod in that it is a spinal reinforcing rod in building.)
With regards to claim 29, Schenck discloses wherein the implant is positioned in one or more of a groove of the main roller (15) and a groove of the secondary roller (16), the grooves of the main roller and the secondary roller engaging opposite sides of the implant, as seen in at least Figure 3.
With regards to claim 30, Schenck discloses wherein the implant contacts the main roller (15) and the secondary roller (16) simultaneously, as seen in at least Figures 2-4.
claim 33, Schenck discloses wherein actuating the instrument to rotate the gear (44) causes the secondary roller (15) to orbit the main roller (16) in a first direction to exert a force on the implant (14) and form the bend in the implant, as seen in Figure 3.
With regards to claim 35, Schenck discloses further comprising repositioning the implant with respect to one or more of the main roller and the secondary roller to form an additional bend in the implant [Column 6, lines 15-25].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schenck in view of Fries et al. (hereafter “Fries”) (US 2014/0000335).
Schenck discloses the invention substantially as claimed except for further comprising selecting one of a plurality of arcuate portions of the main roller and positioning the selected arcuate portion in contact with the implant before bending the implant and wherein positioning the implant such that it is received in the first rod holder further comprises engaging the implant with one of a plurality of arcuate portions of the main roller prior to actuating the instrument; wherein the plurality of arcuate portions of the main roller have different radii of curvature. Fries is relied upon to teach a bending instrument wherein the main roller (11) includes a plurality of arcuate portions, each arcuate portion having a different radius of curvature [as seen in Figure 2, 7 and 8 and paragraphs 0068]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Schenck’s main roller with a plurality arcuate portions each having a different radius of curvature because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Allowable Subject Matter
Claims 24, 27, 28, 31, 32, 34, 36, 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art: 8,333,097; 7,882,721 and 3,260,091.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/TERESA M EKIERT/Primary Examiner, Art Unit 3725